NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

RODNEY THOMAS DUBOIS,

                Plaintiff,                                    Civ. No. 18-3718 (PGS-LHG)

       v.



DONNA SWEENEY, et al.,                                           MEMORANDUM


                Defendants.


PETER C. SHERIDAN, U.S.D.J.

       This matter comes before the Court on a motion to dismiss Plaintiff Rodney Thomas

Dubois’ amended complaint filed by defendants Donna Sweeney, Jamel El-Chebli, Joseph

Bundy, and Nick Spiewah. (ECF No. 25). Plaintiff opposes the motion. (ECF No. 26).’ For the

following reasons, the motion is granted in part. The claims for damages against defendants in

their official capacities and the Eighth Amendment claim are dismissed. Defendants shall answer

Plaintiff’s free exercise, retaliation, and Religious Land Use and Institutionalized Persons Act,

42 U.S.C.   § 2000cc-i   et seq. (“RLUIPA”) claims.

                                                 I.

       Plaintiff, a prisoner in New Jersey State Prison (“NJSP”), is a Native American of the

Chippewa-cree tribe. (ECF No. 9    ¶   18). He was transferred to NJSP from Montana State Prison

under the Interstate Corrections Compact (“ICC”) on October 25, 2016. (Id.    ¶   17-18). He



  Plaintiff filed a sur-reply without leave of Court. (ECF No. 28). The Court has disregarded this
filing. Local Civ. R. 7.1(d)(6).
alleges defendants are violating his right to practice his religion by denying his access to a sweat

lodge ceremony and by confiscating his religious articles, including tobacco used in a peace pipe

ceremony. He further alleges defendants retaliated against him by filing a false disciplinary

infraction against him for allegedly refusing a strip search on November 27, 2017 and searching

and seizing his religious items. (Id.   ¶ 34).   He asserts the false disciplinary charge constitutes

cruel and unusual punishment.

                                                     II.

        When considering a motion to dismiss a complaint for failure to state a claim, Fed. R.

Civ. P. 12(b)(6), the Court must accept all well-pleaded allegations in the complaint as true and

view them in the light most favorable to the non-moving party. A motion to dismiss may be

granted only if the plaintiff has failed to set forth fair notice of what the claim is and the grounds

upon which it rests that make such a claim plausible on its face. Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007). Although Rule 8 does not require “detailed factual allegations,” it requires

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcrofl v. Iqbal,

556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555).

        In reviewing the sufficiency of a complaint, the Court must “tak[e] note of the elements

[the] plaintiff must plead to state a claim. Second, it should identify allegations that, because they

are no more than conclusions, are not entitled to the assumption of truth. Finally, [w]hen there

are well-pleaded factual allegations, [the] court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Connelly v. Lane Const. Corp., 809

F.3d 780, 787 (3d Cir. 2016) (alterations in original) (internal citations and quotation marks

omitted). “[A] complaint’s allegations of historical fact continue to enjoy a highly favorable

standard of review at the motion-to-dismiss stage of proceedings.” Id. at 790.



                                                      2
                                                    III.

A. Eleventh Amendment

        Defendants argue that they are immune from suit because Plaintiff has only sued them in

their official capacities. Plaintiff argues that he has sued them in their individual and official

capacities. (ECF No. 26 at 3).

        The Eleventh Amendment to the United States Constitution provides: “The Judicial

power of the United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by citizens of another State, or by

Citizens or Subjects of any Foreign State.” U.S. CONST. amend. XI. A suit against a public

official “in his or her official capacity is not a suit against the official but rather is a suit against

the official’s office   ....“   Printz v. United States, 521 U.S. 898, 930—31 (1997) (quoting Will v.

Mich. Dep ‘t ofState Police, 491 U.S. 58, 71(1989)).

        The claims for monetary damages against defendants in their official capacities are

dismissed with prejudice as barred by the Eleventh Amendment. Claims against defendants in

their individual capacities are not barred by the Eleventh Amendment, nor are injunctive relief

claims against the individual defendants in their official capacities. See Exparte Young, 209 U.S.

123 (1908).

B. Lack of Jurisdiction

        Defendants also argue the Court lacks jurisdiction over the complaint because only the

New Jersey Superior Court, Appellate Division may review New Jersey agency decisions. (ECF

No. 25-1 at 9). This argument is meritless. The complaint before the Court alleges that individual

state actors violated Plaintiff’s federal constitutional and statutory rights. This Court’s

jurisdiction over these claims is firmly established by 42 U.S.C.      §   1983.



                                                       3
C. Failure to State a Claim

        Defendants also argue Plaintiff has failed to state claims for violations of the First and

Eighth Amendment.

        “Inmates clearly retain protections afforded by the First Amendment, including its

directive that no law shall prohibit the free exercise of religion.” O’Lone v. Shabazz, 482 U.s.

342, 348 (1987) (citations omitted). See U.S. CONST. amend. I (“Congress shall make no law

respecting an establishment of religion, or prohibiting the free exercise thereof.   . . .“).


“Nevertheless, the fact of incarceration and the valid penological objectives of deterrence of

crime, rehabilitation of prisoners, and institutional security justify limitations on the exercise of

constitutional rights by inmates.” DeHart v. Horn, 227 F.3d 47, 50—51 (3d Cir. 2000) (en banc)

(citing Fell v. Procunier, 417 U.S. 817, 822-23 (1974)). “Thus, a prison inmate ‘retains only]

those rights that are not inconsistent with his status as a prisoner or with the legitimate

penological objectives of the corrections system.” Id. (quoting Fell, 417 U.S. at 822 (alteration

in original)).

         “[W]hen a prison regulation impinges on inmates’ constitutional rights, the regulation is

valid if it is reasonably related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78,

89 (1987). The Court considers four factors in assessing the overall reasonableness of a prison

regulation: (1) “there must be a ‘valid, rational connection’ between the prison regulation and the

legitimate governmental interest put forward to justify it”; (2) “whether there are alternative

means of exercising the right that remain open to prison inmates”; (3) “the impact

accommodation of the asserted constitutional right will have on guards and other inmates, and on

the allocation of prison resources generally”; and (4) whether there are alternatives to the




                                                  4
regulation that “fully accommodate[] the prisoner’s rights at de minimis cost to valid penological

interests.” Id. at 89-91.

         Plaintiff argues that access to tobacco and a sweat lodge are crucial components of his

religion. (ECF No. 9   ¶ 23, 40). Defendants state that tobacco is banned at all New Jersey
Department of Corrections facilities, but do not address the flat ban within the Turner

framework. (ECF No. 25-1 at 12). The Court cannot complete the Turner analysis on the face of

the complaint under a motion to dismiss standard; such an argument is better reserved for

summary judgment when it can be supported with evidence outside of the pleadings. For

purposes of a motion to dismiss, Plaintiff has sufficiently alleged a violation of his First

Amendment right to freely exercise his religion based on denial of tobacco and access to a sweat

lodge.

         The amended complaint does not specifically invoke RLUIPA, but the Court must

construe pro se pleadings liberally, and Plaintiff references the Act in his opposition. (ECF No.

28 at 3). The Court will therefore permit a RLUIPA claim to proceed at this time.2 See Native

Am. Council of Tribes v. Weber, 750 F.3d 742, 748 (8th Cir. 2014) (affirming district court’s

order enjoining department of corrections from banning tobacco in prisons and governing

religious use of tobacco in prison under RLUIPA).

         The Court will also permit the retaliation claim to proceed. In order to proceed with his

retaliation claim, Plaintiff had to provide facts indicating that his “conduct provoking the alleged


2
  “RLUIPA protects ‘any exercise of religion, whether or not compelled by, or central to, a
system of religious belief[.]” Ho/tv. Hobbs, 135 S. Ct. 853, 862 (2015) (quoting 42 U.S.C. §
2000cc—5(7)(A)). RLUIPA provides “greater protection’ for religious liberty than is provided by
the First Amendment.” Payne v. Doe, 636 F. App’x 120, 124 (3d Cir. 2016) (per curiam) (citing
Hobbs, 135 S. Ct. at 863) (internal citation omitted). “[T]he only relief potentially available to
[Plaintiff] for his RLUIPA claims is injunctive or declaratory. RLUIPA does not allow for the
recovery of money damages.” id. at 125 (citing Sharp v. Johnson, 669 F.3d 144, 154 (3d Cir.
2012).

                                                  5
retaliation was constitutionally protected, that he suffered some ‘adverse action’ at the hands of

the prison officials ‘sufficient to deter a person of ordinary firmness from exercising his

[constitutional] rights,’ and that the constitutionally protected conduct was a substantial or

motivating factor in the defendants’ conduct.” Mutschler v. Trill, No. 18-3086, 2019 WL

1473929, at *2 (3d Cir. Apr. 3, 2019) (unpublished) (quoting Rauser v. Horn, 241 F.3d 330, 333

(3d Cir. 2001)) (alteration in original). Plaintiff argues that his sacred herbs were seized as a

result of practicing his religion. This is sufficient to state a claim. However, Plaintiff’s retaliation

claim is barred to the extent it is based on allegedly false disciplinary charges, as is Plaintiff’s

Eighth Amendment challenge to the alleged false disciplinary charge.

        The Supreme Court held in Heck v. Humphrey that before a        §   1983 plaintiff may “recover

damages for allegedly unconstitutional conviction or imprisonment, or for other harm caused by

actions whose unlawfulness would render a conviction or sentence invalid,” he must first “prove

that the conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus[.]” 512 U.S. 477, 486-87 (1994).

The Supreme Court extended the holding to prison disciplinary proceedings in Edwards v.

Balisok, 520 U.S. 641 (1997).

       To succeed at trial, Plaintiff must prove that defendants filed disciplinary charges against

him because of Plaintiffs religion, not because he refused a strip search. Were Plaintiff to

succeed on this claim, the validity of the disciplinary proceedings would necessarily be called

into question. Under Heck and Edwards, Plaintiff may not proceed on this claim unless and until

his disciplinary charges have been overturned. This claim is therefore dismissed without

prejudice.



                                                   6
                                              V.

       For the reasons stated above, the motion to dismiss is granted in part. Plaintiff’s free

exercise, RLUIPA, and retaliation claims shall proceed. An appropriate order follows.




DATED:                      *   2019                                  AM
                                                             PETER G. SHERIDAN
                                                             United States District Judge




                                               7
